Citation Nr: 0716806	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling, to 
include any additional applicable ratings.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling to 
include any additional applicable ratings.

3.  Entitlement to service connection for a low back 
disability with spinal stenosis, to include as secondary to 
the service-connected bilateral knee disability.

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
bilateral knee disability.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
bilateral knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing before a hearing officer at the RO was conducted in 
July 2004.  In August 2005, the veteran testified at a 
hearing at the RO before the undersigned.  The Board remanded 
the claim to the RO in February 2006 for further development 
and consideration. 


FINDINGS OF FACT

1.  The veteran's current low back disability is not shown to 
be causally related to a disease contracted or injury 
sustained in service, or to his already service-connected 
knee disabilities.

2.  The veteran's current right hip disability is not shown 
to be causally related to a disease contracted or injury 
sustained in service, or to his already service-connected 
knee disabilities.

3.  The veteran's current left hip disability is not shown to 
be causally related to a disease contracted or injury 
sustained in service, or to his already service-connected 
knee disabilities.

3.  The veteran's right knee disability is manifested by 
pain, well-healed scars, flexion of 0 to 110 degrees, loss of 
5 degrees of extension, no instability, and radiological 
evidence of degenerative changes.

4.  The veteran's left knee disability is manifested by pain, 
well-healed scars, flexion of 0 to 80 degrees, loss of 5 to 
10 degrees of extension, no instability, and radiological 
evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
his service-connected knee disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).

2.  A right hip disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
his service-connected knee disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).

3.  A left hip disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
his service-connected knee disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).
4.  The criteria for an increased rating for dislocated 
semilunar cartilage of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5258 (2006).

5.  The criteria for an increased rating for degenerative 
arthritis of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010 (2006).

6.  The criteria for an additional 10 percent rating for 
degenerative arthritis of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in October 2002 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished.

The appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran was afforded physical examinations, medical 
opinions were obtained regarding the etiology and severity of 
disabilities, and he was afforded the opportunity to give 
testimony before the Board.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained, and the veteran does not contend otherwise.  
The VA has done everything reasonably possible to assist the 
veteran and the requirements to notify and assist the veteran 
have been met.

II.  Factual Background 

The veteran's service medical records are negative for any 
findings, complaints or treatment of a low back or hip 
condition.  He underwent a hemorrhoidectomy in February 1955, 
and was given spinal anesthesia.  

Service connection has been granted for removal of the medial 
meniscus of the left knee, rated noncompensably disabling 
from June 1958 to October 1958, and 10 percent disabling from 
October 1958; and for a scar of the left knee, rated 
noncompensable from October 1958.  

In September 1955, the veteran requested service connection 
for a back injury, which was denied in an October 1955 rating 
decision.  In June 1958, the veteran requested service 
connection for a low back disability, which was denied in a 
July 1958 rating decision.  

An August 1958 VA examination noted no evidence of objective 
orthopedic disease.  The veteran stated that he hit his left 
knee against the fuselage of an airplane during a parachute 
jump in 1953.  He noticed no effects until about 3 or 4 weeks 
later when his left knee began to ache.  In 1955, he had 
spinal anesthesia for a hemorrhoidectomy.  He stated that he 
had no difficulty with his back immediately after the 
procedure, but after discharge, he subsequently developed mid 
lumbar aching when he lifted aluminum blocks at work.  He had 
his wife rub his back and used a heat lamp, which resulted in 
complete relief of his back symptoms.  Since then, he has had 
no backache.  In September 1958, the veteran underwent 
removal of the medial meniscus of the left knee.  The 
orthopedic portion of a VA examination in December 1958 was 
negative for a low back condition.  

Medical records pertaining to a work-related injury in August 
1990 note that the veteran sustained a low back injury, and 
spinal stenosis was diagnosed.  In February 1993, the veteran 
underwent spinal decompressive surgery.  In May 1996, the 
veteran underwent right knee arthroscopy with partial lateral 
meniscectomy.  The veteran was granted service connection for 
a right knee disability, rated noncompensably disabling since 
July 1996.  A May 1997 VA joints examination diagnosed failed 
low back surgery syndrome.  

In August 1999, lumbar discogenic disease was diagnosed.  A 
magnetic resonance imaging (MRI) dated in November 2001 of 
the right hip noted osteonecrosis.  In March 2002, the 
veteran again underwent spinal decompressive surgery.  In May 
2002, the veteran underwent core decompression of the right 
hip due to avascular necrosis.  It was noted that the veteran 
had a long history of heavy alcohol intake.  In July 2002, 
the veteran underwent core decompression of the left hip due 
to avascular necrosis. 

In September 2002, the veteran requested increased ratings 
for his knee disabilities, and service connection for a back 
and bilateral hip disabilities secondary to his knee 
disabilities.  He was subsequently granted increased ratings 
of 10 percent and 20 percent, for the right and left knee 
disabilities, effective September 2002. 

A private orthopedic examination report dated in December 
2002 noted that the veteran's left knee lacked 5 to 10 
degrees of extension and had flexion to 110 degrees.  Slight 
laxity of the ligaments was noted but there was no 
instability.  

In a letter dated in July 2003, the veteran's wife stated 
that she noticed that the veteran's back pains were due to 
his having to shift his weight because of his knee 
disability.  In a letter dated in August 2003, one of the 
veteran's physicians, W. M. S., M.D., a retired Air Force 
Brigadier general, stated that the veteran sustained a 
parachute jump injury in service when he was flung against 
the fuselage of an airplane.  He noted that the veteran 
immediately had a great deal of back and knee pain.  The 
physician stated that he was not an orthopod, and did not 
have the medical information needed to answer this question; 
but, from his own experience of 22 years in the military, 
repeatedly jumping out of an airplane can easily cause severe 
injury, and can be aggravated by the necessity of having to 
perform the activities of an active unit after the jumps.  He 
concluded that the veteran sustained damage to his back, 
knees and hips due to repeated parachute jumps.  

A VA examination was conducted in July 2003.  Bilateral knee 
flexion was from 0 to 105 degrees.  No knee ligament 
instability was found.  VA X-ray study in June 2004 noted 
degenerative joint disease of both knees, left worse then 
right.  

A VA examination was conducted in September 2004.  Range of 
motion of the right knee was flexion of 0 to 110 degrees.  He 
had no significant effusions.  Left knee range of motion was 
flexion of 0 to 80 degrees.  The ligaments of both knees were 
intact.  There was no varus/valgus instability, and negative 
Drawer's and Lachman's signs.  The examiner stated that pain 
further impairs knee functioning.  The examiner stated that 
the veteran claims file was reviewed and stated that it was 
not at least likely as not that the veteran's back and hip 
disabilities are due to service or to the service-connected 
left knee disability.  The veteran's degenerative 
arthritis/disc disease with spinal stenosis, and avascular 
necrosis of both hips can occur with aging and arthritis of 
the spine.  Avascular necrosis is an idiopathic condition, 
which is a condition of no known cause, but may be related to 
excessive oral steroid, or alcohol abuse.  

A VA examination was conducted in March 2006.  The veteran 
stated that the first symptoms of his low back condition 
started in 1955, about three months after his separation from 
service.  There was no history given of injury in service or 
after service.  As the low back pain started after service, 
it could not be secondary to the service-connected knee 
disabilities.  The examiner stated that the location that the 
veteran related pain was in the right and left sacrum, not 
the hips.  Therefore, this pain has nothing to do with the 
hip joint.  The examiner opined that avascular necrosis of 
the hips is not related to any of the service-connected 
disabilities.  

Examination noted that knee ligaments were stable.  The right 
and left knee scars were well healed.  Right knee extension 
lacked 5 degrees, flexion was to 100 degrees.  Left knee 
extension lacked 5 degrees, with full flexion.  There was no 
change with repeated flexing of the knee.  The examiner noted 
that there was no weakness, fatigueability or incoordination 
of either knee.  The diagnosis was right and left knees 
status post surgery with mild degenerative joint disease.  
The functional impairment was moderately severe.  

III.  Service Connection Claims

In statements and testimony, the veteran noted that he was a 
paratrooper in service and made many jumps which caused 
trauma to his joints.  One jump went wrong and he was thrown 
against the fuselage of the airplane, causing injury to his 
knees, hips and low back.  He notes that there is no record 
of treatment as he was just given an elastic bandage and 
placed in light duty.  He also submitted statements from a 
private physician Dr. W. M. S., who opined that the veteran's 
current hip and low back conditions are the result of trauma 
due to inservice parachute jumps.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 
3.303.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has the authority to accept one medical opinion and 
reject others.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
A medical opinion that is based on facts provided by the 
veteran that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the opinion 
may be rejected; however, a medical opinion may not be 
rejected based solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Little probative weight is afforded to the opinion of Dr. W. 
M. S. because he based the opinion on incomplete and 
inaccurate factual predicates.  Several post-service VA 
examinations in the 1950's were negative for a low back 
condition, and the veteran had a work-related injury to his 
low back in 1990.  In addition, during the August 1958 VA 
orthopedic examination, the veteran stated that he noticed no 
effects of the parachute jump accident until about 3 or 4 
weeks later when his left knee began to ache; and that he had 
no back pain in service but that it appeared after service 
when lifting at work.  However, the opinion of Dr. W. M. S. 
was based on the veteran's report that he had suffered from a 
great deal of knee and back pain at the time of jump 
accident.  

The opinions of the VA examiners who conducted the September 
2004 and March 2006 examinations are much more probative than 
that of the veteran's private physician, Dr. W. M. S.  The 
private physician did not review the veteran's medical 
records.  The VA opinions are well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  They are the most complete, probative evidence 
of record, and there is legitimate reason to give them 
greater weight and credibility than the evidence to the 
contrary.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(adoption of an expert medical opinion may satisfy the 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  The veteran's spinal stenosis and avascular 
necrosis of both hips were not diagnosed until many years 
following his discharge from active duty, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The veteran and his wife, while they are competent to provide 
evidence regarding observable manifestations of a disability, 
are not competent to render a medical diagnosis or a medical 
opinion concerning the cause of the conditions at issue.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The weight of the competent medical evidence indicates that 
the veteran's current low back and hip conditions are not due 
to service, nor are they due to or aggravated by his service-
connected bilateral knee disabilities.  38 C.F.R. § 3.310(a). 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

IV.  Increased Rating Claims

The veteran contends that his service-connected right and 
left knees should be rated more than 10 and 20 percent 
disabling respectively, as the symptoms and manifestations of 
the disabilities have increased in severity and have greatly 
limited his daily functioning.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The veteran's knee disabilities may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under 
Diagnostic Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Diagnostic Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability with evidence of 
traumatic arthritis and a limitation of motion.  VAOPGCPREC 
23-97 (Jul. 1, 1997).

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  Even considering the 
loss of function due to pain, assignment of a higher, 20 
percent, rating based on limitation of motion is not 
warranted as the veteran's limitation of motion does not 
approximate knee flexion limited to 30 degrees or knee 
extension limited to 20 degrees.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5260, 5261.

A claimant who has both limitation of flexion and limitation 
of extension of the same leg can be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  This, 
however, does not apply to the veteran's case as a 
compensable rating under either Diagnostic Code 5260 or 5261 
based the limitation of motion criteria has not been 
demonstrated.  Separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain is not 
permitted, and the 10 percent rating for limitation of motion 
with pain (although noncompensable under Diagnostic Codes 
5260 and 5261) under Diagnostic Codes 5003 and 5010 is 
appropriate.

An additional rating under Diagnostic Code 5258 is 
inapplicable, as the clinical evidence does not show that 
there are frequent episodes of locking and effusion into the 
joint. 

The veteran's service-connected left knee disability is 
currently evaluated as 20 percent disabling, the maximum 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
An additional rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, and 5261 may be considered.  As the 
veteran does not demonstrate a compensable limitation of 
extension or flexion, but does have degenerative changes 
confirmed by x-ray, an additional 10 percent rating for the 
left knee is warranted. 

Regarding any additional functional loss due to pain in 
either knee, the examiner who conducted the March 2006 VA 
examination stated that there was no change in function with 
repeated flexing of the knees.  The examiner also noted that 
there was no weakness, fatigability or incoordination of 
either knee.  Therefore, an increased rating under 38 C.F.R. 
§§ 4.40, 4.45, is not warranted.  

Numerous examiners stated that there was no instability of 
either knee.  Therefore, neither subluxation nor lateral 
instability is shown in the record and this precludes 
consideration of an additional separate rating under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, supra.





ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for right hip disability is 
denied.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to an increased rating for dislocated semilunar 
cartilage of the left knee is denied.
 
Entitlement to an increased rating for degenerative arthritis 
of the right knee is denied.

Entitlement to an additional 10 percent rating for 
degenerative arthritis of the left knee is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


